DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 13 July 2022. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action. Examiner acknowledges Claims 11 and 13 – 15 have been cancelled. 

Allowable Subject Matter
Claims 1, 2, 4 – 10, and 12 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art fails to anticipate nor render obvious the compressing unit further comprises a protrusion protruding in a second direction facing the upper face of the seating unit, the protrusion formed in a C shape corresponding to the through-hole in the seating unit, and the C shape having an opening facing a third direction perpendicular to the first direction and the second direction in combination with the recited claim limitations. These features are critical to the applicant’s invention as they allow for flowing the fluid along the face of the sealing unit, as [56] of the filed specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856